Name: Commission Regulation (EEC) No 1334/88 of 17 May 1988 opening an invitation to tender for the refund for the export of barley to countries of zones I, II, III, IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 88 Official Journal of the European Communities No L 124/9 COMMISSION REGULATION (EEC) No 1334/88 of 17 May 1988 opening an invitation to tender for the refund for the export of barley to countries of zones I , II , III , IV, V, VI, VII and VIII , the German Democratic Republic and the Canary Islands HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, ' Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of barley to tender for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75 ; whereas there is demand for barley on certain specific markets ; whereas, in order to ensure supply, the invitation to tender for export should be limited to exports to zones I, II, III , IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands ; Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, laid down by Commission Regulation (EEC) No 279/75 (4), as amended by Regulation (EEC) No 2944/78 Is) ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obliga ­ tion may be ensured by requiring tenderers to lodge a tendering security of 12 ECU per tonne when they submit their tenders ; Whereas, in order to ensure equal treatment to all concerned, it is necessary to make provision such that the periods of validity of licences issued are identical ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 2746/75. 2. The invitation to tender shall relate to barley for export to countries of zones I, II , III , IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands, defined in Annex I to Commission Regulation (EEC) No 11 24/77 (6). 3 . The invitation shall remain open until 25 May 1989. During this period weekly awards shall be made, for which the quantity and the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if it relates to an amount of not less than 1 000 tonnes . Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 12 ECU per tonne . Article 4 1 . Notwithstanding Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 0, export licences issued pursuant to Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of vali ­ dity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue. Article 5 1 . Notwithstanding Article 5 of Regulation (EEC) No 279/75, the Commission shall decide, under the proce ­ dure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award.(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p. 7 . (3) OJ No L 281 , 1 . 11 . 1975, p. 78 . (&lt;) OJ No L 31 , 5 . 2. 1975, p. 8 . 0 OJ No L 351 , 15. 12. 1978 , p. 16. ( «) OJ No L 134, 28 . 5 . 1977, p . 53 . 0 OJ No L 338 , 13 . 12. 1980, p . 1 . No L 124/10 Official Journal of the European Communities 18 . 5 . 88 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph. Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 6 Tenders submitted must reach the Commission through the intermediary of Member States at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in the Annex. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Weekly tender for the refund for the export of barley to countries of zones I, II , III , IV, V, VI, VII and VIII, the German Democratic Republic and the Canary Islands Regulation .(EEC) No 1334/88 (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity Amount of export refund l in tonnes in ECU per tonne 1 2 IIl 3 \ 4 I 5 etc. I